Citation Nr: 1415376	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-08 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDING OF FACT

The Veteran's current asthma is not shown to have been present in service, or for years thereafter, nor is it shown to be the result of any incident therein.  


CONCLUSION OF LAW

Asthma was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's July 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2013, the RO issued a formal finding of unavailability of the Veteran's deck logs for the USS GOMPERS for the period of November 1, 1991 to June 30, 1992.  In a May 2013 letter, the RO notified the Veteran that deck logs for the USS GOMPERS were unavailable and could not be obtained.    

The Veteran was also provided with a VA examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Specifically, in August 2011, the Veteran underwent a VA examination to determine the etiology of his asthma disorder.  In this regard, the Board notes that during a September 2013 hearing, the Veteran, through his representative, asserted that the VA examination was inadequate because the VA examiner focused too heavily on the Veteran's post-service career and exposure to local allergens.  However, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Further, the Board finds that the August 2011 medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Historically, the Veteran served on active duty from September 1986 to June 1992.  In June 2011, the Veteran submitted a service connection claim for asthma, which was denied by a rating action in September 2011.  The Veteran contends that he is entitled to service connection for asthma, as he believes that this condition originated during his active duty service while aboard the USS GOMPERS and the USS MISSISSIPPI.  Specifically, he contends that this disorder developed as a result of exposure to conditions during his active duty service in the Gulf, to include exposure to asbestos while aboard the USS GOMPERS, as well as exposure to sand storms and air filled with residue of burning oil fields.  Finally, the Veteran has asserted that smoking cigarettes during service may have been a contributing factor to the development of his asthma.      

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability is that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A review of the Veteran's service treatment and personnel records did not demonstrate complaints of or treatment for asthma.  Specifically, in Dental Health Questionnaires dated May 1988, February 1990, April 1991, and April 1992, the Veteran denied having problems with asthma.  In a March 1991 Respirator Medical Questionnaire, the Veteran denied having problems with persistent coughing, shortness of breath, or lung disease.  Moreover, according to a May 1992 report of medical examination upon separation from active duty service, the Veteran's lung and chest were deemed normal pursuant to a clinical examination.  The Veteran also completed a contemporaneous report of medical history, which did not include any reference to or complaint of asthma, chronic coughing, or shortness of breath.

In October 1987, the Veteran completed a Medical Surveillance Questionnaire, in which he reported that he was exposed to dust and fumes while aboard the USS MISSISSIPPI.  

The Veteran submitted articles that contained pictures and details regarding the history of the USS GOMPERS from Hullnumber.com and the Naval Historical Center.  The Veteran also submitted photographs taken while aboard the USS GOMPERS in 1991.  

The Board acknowledges the Veteran's post-service medical documentation for asthma and breathing problems.  A July 1999 private treatment report noted that the Veteran presented with difficulty breathing without activity, including complaints of wheezing and nonproductive cough.  He denied allergies or asthma.  During the same month, after indications of shortness of breath and tightness in his chest, the Veteran underwent an x-ray of his chest in July 1999, which revealed normal results.  Due to the Veteran's reported post service exposure to chemicals in cleaning agents as a maintenance worker, the treating provider recommended that the Veteran work in good ventilated areas and limit his exposure to chemical inhalants.  A May 2003 private treatment report noted that the Veteran's asthma was stable.  Upon examination in March 2009, the Veteran's treating provider noted that the Veteran exhibited chronic bronchial asthma, which was stable with the use of Albuterol.  Subsequent medical records show that the Veteran has maintained follow-up appointments for the treatment of his chronic asthma.    

In August 2011, the Veteran underwent a VA examination.  The Veteran reported that he was advised he had asthma by his treating physician in 1994 or 1995.  He reported that it was worse in the summer as a farmer.  He denied any childhood breathing difficulty or any symptoms while on active duty.  He asserted that the administration of medication, such as Albuterol and steroid inhalers, helped to relieve his symptoms.  Finally, he asserted that he believed that environmental pollutants from oil fires and burning trash, or possible exposure to asbestos as a result of cleaning efforts after a fire on his ship, caused his asthma.   

Following a physical examination and diagnostic testing, the examiner diagnosed asthma.  Based upon a review of the record, the statements of the Veteran, and examination of the Veteran, the VA examiner opined that it was "less likely than not" that the diagnosed asthma was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner further concluded that the Veteran's asthma was more likely related to local allergens.  In support of this opinion, the VA examiner observed that the Veteran had a normal separation examination for lungs and chest, and normal chest x-ray.  The examiner further explained that the Veteran denied any breathing symptoms while on active duty and reported experiencing asthma symptoms in 1994 or 1995 while helping his father on his farm.  

In August 2013, the Veteran underwent a pulmonology outreach consultation, conducted by Dr. B.E.  During the consultation, the Veteran reported that while serving in the military, he was exposed to oil-filled fires, as well as chemical during a clean-up.  After returning from his military service, the Veteran reported that he was evaluated for some intermittent dyspnea.  He was clinically felt to have exercise-induced asthma and treated with Albuterol.  Dr. B.E. noted that spirometry testing revealed normal results.  Dr. B.E. concluded that the Veteran had a "clinical history of possible exercise-induced asthma with an environmental exposure which could lead to reactive airway dysfunction syndrome."  Dr. B.E. recommended that the Veteran undergo a methacholine challenge.  Dr. B.E. noted that a positive methacholine challenge could suggest a possible link between the Veteran's possible airway issues and his service in the Gulf War.  

In September 2013, the Veteran testified at a Board hearing as to the onset, experiences, and symptoms associated with his asthma.  He testified that while aboard the USS MISSISSIPPI and USS GOMPERS, he was exposed to dust and fumes and was never provided with protective masks.  Further, he asserted that after a fire took place aboard the USS GOMPERS, he was responsible for assisting the crew team in cleaning the ship, but no ventilation was provided.  Finally, the Veteran testified that during active duty service, he did not have any major respiratory problems, other than "a couple of colds."  

In a letter dated December 2011, D.P., a fellow service member, reported that the Veteran was part of a crew responsible for completely clearing out compartments and removing traces of a fire that took place aboard the USS GOMPERS.  D.P. asserted that the Veteran participated in hauling various materials, such as paper, bulkhead lagging panels, and pipe lagging segments.  D.P. indicated that during their efforts to clean the ship, they were potentially exposed to asbestos, fire residue, and chemical solvents.  Finally, photographs were submitted to reiterate the environment that the Veteran was exposed to during the summer of 1991.    

Based on a longitudinal review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a finding of service connection for asthma.  The Veteran's service treatment records are negative for a diagnosis of or treatment for asthma.  Instead, the first pertinent post-service evidence of asthma is several years after discharge from service.  

To the extent that the Veteran has asserted that his asthma is related to smoking cigarettes during service, the Board points out that for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  For the purposes of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and 
roll-your-own tobacco.  38 C.F.R. § 3.300 (2013).  In this case, the Veteran's claim was received on June 14, 2011.  As such, service connection for asthma cannot be granted on the basis that it is attributable to the Veteran's use of tobacco products during military service.  

The Board also notes that the Veteran's respiratory problems have been attributed to known clinical diagnoses, so provisions authorizing presumptive service connection for undiagnosed illnesses developing in Persian Gulf Veterans are not applicable to this claim.  

Further, in August 2011, a VA examiner reviewed the evidence of record, considered the Veteran's assertions, and offered an opinion supported by a detailed rationale.  The examiner opined that it was "less likely than not" that the diagnosed asthma was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner concluded that the Veteran's asthma most likely was related to his local allergens.  

Furthermore, although there is evidence of a current diagnosis of asthma, there is no evidence of record, other than the Veteran's own statements and lay statements from others, linking this disability to his period of active service or any incident therein.  To the extent that the Veteran asserts that his asthma is related to his active duty service, the Board finds that the determination as to the origin of asthma is more suited to the realm of medical, rather than lay expertise.  The precise determination of an etiology is too complex for a layperson to proffer a competent opinion.  Medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).         

With regard to Dr. B.E.'s statement, the Board finds that it is entitled to little probative weight.  In an August 2013 private treatment report, Dr. B.E. merely stated, without rationale, that "a link has been clearly documented to airway issues in individuals who served in the Gulf War."  Dr. B.E.'s statement did not indicate that he reviewed the Veteran's claims file nor did Dr. B.E. provide a definitive opinion that endorsed a relationship between the Veteran's asthma and his service in the Gulf.  As such, the Board attaches little probative weight to the statement.  

The August 2011 examiner opined that the Veteran's asthma was not shown to be related to his active duty service.  The Board finds the August 2011 examiner's opinion highly probative in this matter as it offered a clear conclusion and supporting data, as well as a reasoned medical explanation.  The examiner interviewed the Veteran, reviewed the Veteran's claims file, and conducted an examination of the Veteran prior to offering an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the issue of whether the Veteran's asthma is related to his military service falls within the realm of medical expertise, the Board finds the VA examiner's opinion more probative than the Veteran's contentions as to whether his asthma is related to his military service.  Accordingly, the examiner's opinion is found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).    

In the absence of competent and probative evidence that the Veteran's asthma is related to his active duty service, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for asthma is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


